       Case 5:20-cv-04926-CSMW Document 15 Filed 08/04/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WILSON K. AYALA, JR.,                     :                     CIVIL ACTION
               Plaintiff                  :
           v.                             :
                                          :
KILOLO KIJAKAZI,                          :
Acting Commissioner of the Social         :
Security Administration,                  :
                     Defendant            :                     NO. 20-4926

                                          ORDER

       AND NOW, this 4th day of August, 2021, upon consideration of Plaintiff’s “Brief and

Statement of Issues in Support of Request for Review” (Document No. 12) and Defendant’s

Unopposed “Motion to Remand” (Document No. 13), it is hereby ORDERED that:

       1.   Plaintiff’s Request for Review (Document No. 12) and Defendant’s Motion to Remand

            (Document No. 13) are GRANTED;

       2. This matter, pursuant to sentence four of 42 U.S.C. 405(g), is REMANDED to the

            Commissioner.

IT IS SO ORDERED.



                                              BY THE COURT:



                                                /s/ Carol Sandra Moore Wells
                                              CAROL SANDRA MOORE WELLS
                                              United States Magistrate Judge
